United States Court of Appeals
                     For the First Circuit


No. 17-1541

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    NORMAN VALLELLANES-ROSA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                 Thompson, Boudin, and Kayatta,
                         Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, Vivianne M.
Marrero, Assistant Federal Public Defender, Supervisor, Appeals
Section, and Liza L. Rosado-Rodríguez, Research and Writing
Specialist, on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, on brief for appellee.


                       September 20, 2018
            BOUDIN,      Circuit    Judge.        In    November     2014,    Norman

Vallellanes-Rosa         ("Vallellanes")         committed     multiple        armed

robberies and carjackings around Bayamón, Puerto Rico. On November

13, Vallellanes and three others robbed a man at gunpoint before

stealing    his   car.      On   November       14,    Vallellanes    and    another

individual    participated         in    a     separate    armed     and     violent

carjacking. And finally, on November 26, Vallellanes and two other

individuals entered a man's home with a loaded gun and committed

yet another carjacking.

            Vallellanes was charged in Puerto Rico Superior Court

for crimes committed during the first and third of these incidents;

Vallellanes pled guilty and received concurrent nineteen-year

prison sentences.

            For the November 14 incident, Vallellanes was charged in

a two-count federal indictment.              He pled guilty to carjacking with

the intent to cause death or serious bodily injury, 18 U.S.C.

§ 2119, and to carrying and brandishing a firearm during and in

relation to a crime of violence, id. § 924(c)(1)(A)(ii).                          On

appeal, Vallellanes challenges the sentences imposed for these two

offenses.

            The total offense level adopted by the district court

for the section 2119 offense, coupled with Vallellanes's criminal

history category ("CHC") of III, produced a guidelines sentencing

range of seventy to eighty-seven months.                    The section 924(c)


                                        - 2 -
violation carried a mandatory minimum term of eighty-four months,

18 U.S.C. § 924(c)(1)(A)(ii), which was also the recommended

sentence under the guidelines, U.S.S.G. § 2K2.4(b).

            Vallellanes      did    not      challenge       the   guidelines

calculations (nor does he on appeal).                Rather, defense counsel

proposed a sentence of eighty-four months for the section 924(c)

violation   and   requested    a   downward     variant    sentence   of    time

served--about twenty months--for the section 2119 violation.

            Defense    counsel     pointed      to    Vallellanes's   adverse

personal circumstances, including his father's leaving the family

when Vallellanes was six years old, his mother and stepfather's

drug use and their deaths, and his subsequent entry into the foster

care system.   According to defense counsel, Vallellanes's criminal

behavior began when he went "astray" after a period of successful

participation in community extracurricular activities.

            Defense counsel invoked Dean v. United States, which

held that a district court can consider the sentence imposed under

section 924(c) when determining a just sentence for the predicate

crime of violence or drug trafficking.               137 S. Ct. 1170, 1176-78

(2017).     Given the mandatory minimum for Vallellanes's section

924(c) count, 18 U.S.C. § 924(c)(1)(A)(ii), and section 924(c)'s

requirement that any sentence imposed be "in addition to" (i.e.,

consecutive    to)    the   punishment    for   the    predicate   crime,   id.

§ 924(c)(5), Vallellanes's counsel urged that a term greater than


                                    - 3 -
time served for the carjacking offense would result in an overall

unreasonable sentence.

            The government agreed with defense counsel's proposal

for a sentence at the mandatory minimum of eighty-four months for

the section 924(c) violation.           But, given Vallellanes's criminal

history and the offense conduct, the government argued that a

downward variance for the section 2119 violation was not warranted.

The government cited the fact that Vallellanes was "on a crime

spree," having committed the instant offenses just a day after one

of the locally charged armed carjackings and robberies.                       The

government also explained that Vallellanes demonstrated "extreme

cruelty to the victim" during the instant carjacking:                    Over a

period     of   several    hours,    Vallellanes      and    his   co-defendant

threatened, beat, and robbed the victim.            At one point, the victim

was placed in the trunk of his car.                   Still, the government

suggested a mid-guidelines sentence of seventy-eight months for

the 2119 offense.

            The district court imposed a sentence of eighty-four

months for the section 924(c) offense and seventy months for the

section    2119   offense,       rejecting    Vallellanes's    request      for   a

downward    variance      (yet    imposing    a   sentence   lower   than    that

requested by the government).                Given the dictates of section

924(c)(5), the sentences are to be served consecutively, resulting

in a total federal imprisonment term of 154 months.


                                      - 4 -
            At the close of sentencing, defense counsel objected to

"the substantive unreasonableness of the sentence under the case

law as well as 18 U.S.C. § 3553."           On appeal, Vallellanes claims

that this objection was sufficient to alert the district court to

the claimed procedural and substantive errors.          Even if all errors

were   spelled     out   at   sentencing    and   reviewed     for   abuse   of

discretion, Vallellanes's claims are without merit.

            As an initial matter, the district court did not commit

the error recently denounced by the Supreme Court in Dean.               Here,

there is nothing to suggest that the district court erroneously

believed it had to "ignore the fact that the defendant will serve

the    mandatory   minimum[]    imposed"     under   section    924(c)    when

calculating a just sentence for the carjacking offense.              Dean, 137
S. Ct. at 1174, 1176-78.

            Vallellanes's main argument is that the district court

failed to properly consider all of the section 3553(a) factors,

giving insufficient weight to Vallellanes's redeeming personal

characteristics and his nineteen-year local sentence.

            But the district court twice stated that it had taken

into consideration all of the section 3553(a) factors, United

States v. Clogston, 662 F.3d 588, 592 (1st Cir. 2011), noting

aspects of Vallellanes's background, including his employment

record, history of drug use, and the fact that he was placed in

foster care at a young age.          Additionally, the district court


                                    - 5 -
expressly found that Vallellanes's "lengthy imprisonment sentence

on an unrelated carjacking d[id] not justify a variance" for the

instant federal carjacking offense.

           Vallellanes   claims     that   the    district   court    focused

chiefly on two of the section 3553(a) factors: the nature and

circumstances of the offense, 18 U.S.C. § 3553(a)(1), and the need

to protect the community from further crimes, id. § 3553(a)(2)(C).

A sentencing judge, however, need not expressly address or evaluate

each section 3553(a) factor one by one.           United States v. Dixon,

449 F.3d 194, 205 (1st Cir. 2006).

           Vallellanes's argument, then, is a "disagreement with

the court's weighing" of the section 3553(a) factors.                 United

States v. Madera-Rivera, 898 F.3d 110, 114 (1st Cir. 2018) (citing

Clogston, 662 F.3d at 593).        Here, the fact that Vallellanes was

already sentenced to a lengthy prison term for separate and

distinct crimes was outweighed by the violent nature of the instant

carjacking offense and the corresponding need to protect the

public.

           Vallellanes's final argument is that the aggregate 154-

month sentence is substantively unreasonable.           Yet, the district

court provided a "plausible sentencing rationale" and the sentence

imposed--comprised of the minimum permissible sentence for the

section   924(c)   offense   and   a   sentence   at   the   bottom   of   the

guidelines range for the section 2119 offense--is a "defensible


                                   - 6 -
result."   United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008)

(citing United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st

Cir. 2006) (en banc)).

           The overall 154-month sentence is substantial but so

were Vallellanes's crimes.    Nothing compelled the judge in this

case to vary below the guidelines range for the federal carjacking

offense, and the sentence is affirmed.




                               - 7 -